Citation Nr: 1736127	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-24 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder since June 26, 2012.

2.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disk disease of the lumbar spine since July 30, 2012.

3.  Entitlement to an initial compensable evaluation for right ankle sprain.

4.  Entitlement to an initial compensable evaluation for left ankle sprain.

5.  Entitlement to an initial compensable evaluation for epigastric hernia.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to September 1992, from July 1993 to May 1999, and from March 2003 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an August 2015 decision, the Board denied higher initial evaluations for posttraumatic stress disorder (PTSD) prior to June 26, 2012 and degenerative changes of L5-S1 prior to July 30, 2012, but granted separate 10 percent ratings for right and left sciatic radiculopathy.  The Board remanded the remaining issues for further development.  The record reflects substantial compliance with the remand requests with respect to the issues involving higher initial evaluations for PTSD and epigastric hernia.  See Dyment v. West, 13 Vet. App. 141 (1999).

In this decision, the Board denies higher initial evaluations for PTSD since June 26, 2012 and epigastric hernia.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since June 26, 2012, the Veteran's PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas.

2.  Since the September 18, 2009 effective date of service connection, the Veteran's epigastric hernia has not been manifested by a small, postoperative ventral hernia, not well supported by a belt under ordinary conditions, or a healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD since June 26, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial compensable evaluation for epigastric hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.114, Diagnostic Code 7339 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

In this case, the claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with examinations to determine the nature and severity of his disabilities in March 2010, June 2012, and July 2012.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  Subsequent VA medical records do not indicate a worsening of his disabilities to warrant a new examination.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, all of the evidence must be evaluated to the end that all decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

PTSD

Service connection for PTSD has been established effective September 18, 2009.  The disability has been assigned an initial evaluation of 50 percent from June 26, 2012, based on a VA examination conducted on that date, under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2016).  

The rating criteria provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The rating criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The rating criteria provide for a 50 percent rating where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. 436.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2016).

At the June 2012 VA examination, the Veteran reported having mood swings and anger that have become a problem in the marriage.  He stated that he spends most of his time working around the house.  He indicated that he has one close friend, his uncle, and spends time with him once a week.  He stated that he does not really want to relate to others and his hobbies include working on his car.  He reported experiencing symptoms of sadness and constantly worrying that something bad is going to happen such as to his children.  He reported having suicidal thoughts last year but denied any attempts or current thoughts of suicide since being placed on medication due to his suicidal thoughts.  He reported anger and irritation, having a hard time controlling his temper, and that this happens almost every other day but has decreased in frequency since taking the medication.  He stated that he has not experienced periods of anger or irritation since January 2012.  He stated that he has dreams about those he knew who have passed away but he has not had this issue for one to two months and since taking the medication has been able to sleep more.  He reported that he sometimes experiences flashbacks and memories when he watches the news.  He reported feelings of guilt and a loss of interest and social withdrawal.  He reported forgetfulness and difficulty remembering things.  

The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  The examiner commented that the Veteran's ability to understand and follow instructions, retain instructions and sustain concentration to perform simple tasks, and respond appropriately to changes in work setting was not impaired.  The examiner noted that the Veteran's ability to sustain concentration to task persistence and pace, and to respond appropriately to coworkers, supervisors, or the general public was mildly impaired.  The examiner assigned a GAF score of 58.  The examiner concluded that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.

VA medical records show that the Veteran is receiving treatment for PTSD, and complaints and findings essentially mirror those of the VA examination.  Of note, a February 2013 record shows complaints of isolation at times and some depression, that he has a strong marriage and friends that he can rely on, and a GAF score of 55.  A March 2013 record shows a GAF score of 53 but he was grieving over the deaths of his grandmother and uncle.  A July 2016 record shows that he was edgy and anxious because his son had mobilized to Iraq two weeks ago and his night sweats had returned.  Examination showed that mood was anxious and affect was mood congruent.  

In light of the evidence of record, the Veteran's PTSD has been manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  Except for the symptom of difficulty in adapting to stressful circumstances, all of the Veteran's symptoms fall under the rating criteria for a 50 percent rating.  The Veteran does not have any of the other symptoms of a 70 percent rating.  While the Veteran reported a history of suicidal ideations, he has not had any during the rating period.  

Moreover, the June 2012 examiner concluded that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  This describes the level of impairment associated with a 30 percent rating.  

The record also contains GAF scores of 55 and 58.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV.  The Board observes that the symptoms reflective of these scores are reflective of the 50 percent rating.  Even during his time of grieving, his GAF score fell within this range.

Given the above, the Board finds that since June 26, 2012, the Veteran's PTSD has not more nearly approximated occupational and social impairment with deficiencies in most areas.  Thus, a higher 70 percent rating is not warranted.

In conclusion, an initial evaluation in excess of 50 percent for PTSD since June 26, 2012 is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Epigastric Hernia

Service connection for epigastric hernia has been established effective September 18, 2009.  The disability has been evaluated at 0 percent (noncompensable) under Diagnostic Code 7399-7339.  38 C.F.R. § 4.114 (2016).  Thus, his disability has been rated by analogy under Diagnostic Code 7339 for a postoperative ventral hernia.  38 C.F.R. §§ 4.20, 4.27 (2016).

Diagnostic Code 7339 for a postoperative ventral hernia provides for the following ratings: 

A 100 percent rating for a massive, persistent, postoperative ventral hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable;  

A 40 percent rating for a large, postoperative ventral hernia, not well supported by belt under ordinary conditions; 

A 20 percent rating for a small, postoperative ventral hernia, not well supported by a belt under ordinary conditions, or a healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt;  and

A 0 percent rating for a postoperative ventral hernia with healed wounds, no disability, belt not indicated.

38 C.F.R. § 4.114.

In this case, the service treatment records show that the Veteran underwent surgery for an epigastric hernia in January 2004.  Follow-up records indicate that he was doing well.

At the March 2010 VA examination, the Veteran had no complaints regarding the repair of the epigastric hernia.  The examiner noted that the Veteran underwent hernia repair in the epigastric area and had no current symptoms.  Examination revealed no hernia.  The examiner stated that there was no current disability from the repair of the epigastric hernia.

At the July 2012 VA examination, the Veteran again denied any symptoms from the hernia repair and examination revealed no hernia.  The examiner noted the presence of surgical scars but indicated that they were not painful or unstable and the total area of all related scars was not greater than 39 square cm (6 square inches).  The examiner stated that there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the hernia repair.  The examiner indicated that the Veteran's postoperative epigastric hernia did not impact his ability to work.  The examiner commented that there were no residuals.

VA medical records do not show any complaints or findings related to the Veteran's postoperative epigastric hernia.

Given the above, the Veteran's postoperative epigastric hernia has not resulted in any symptoms or residual disability.  As such, his disability is most reflective of a postoperative ventral hernia with healed wounds, no disability, belt not indicated.  This falls squarely within the rating criteria for a noncompensable rating under Diagnostic Code 7339.  With no symptoms or residual disability, the Board finds that since the effective date of service connection, the Veteran's epigastric hernia has not been manifested by a small postoperative ventral hernia not well supported by a belt under ordinary conditions, or a healed postoperative ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a compensable rating.  While the record shows that the Veteran has surgical scars associated with the epigastric hernia, the findings at the examination do not support a compensable rating under the rating criteria for scars.

In conclusion, an initial compensable evaluation for epigastric hernia is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Extra-Schedular Consideration

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected PTSD and postoperative epigastric hernia, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  His PTSD symptoms are specifically listed in the rating criteria, and his epigastric hernia has been asymptomatic.  Moreover, the Veteran has been granted a total disability rating based on individual unemployability due in part to his service-connected PTSD under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

An initial evaluation in excess of 50 percent for PTSD since June 26, 2012 is denied.

An initial compensable evaluation for epigastric hernia is denied.


REMAND

Regrettably, further development is needed on the remaining issues.

In March 2017, the Veteran submitted medical records showing that he underwent surgery for his degenerative disk disease of the lumbar spine in October 2016.  As the Veteran has undergone surgical treatment for the lumbar spine since his last VA examination in July 2012, the AOJ should afford him a new examination to determine the current severity of his disability.  

The Veteran was examined by VA for his ankle sprains in March 2010 and July 2012.  However, neither examination report includes joint testing for pain in passive motion or weight-bearing and nonweight-bearing.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the AOJ should afford the Veteran a new examination for both ankles that includes such findings.

Prior to the examinations, the AOJ should obtain any outstanding medical records.  The record contains VA treatment records through September 2016.  Thus, the AOJ should obtain any treatment records since that time.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since September 2016.

2.  Schedule the Veteran for appropriate VA examinations to determine the current severity of his degenerative disk disease of the lumbar spine, right ankle sprain, and left ankle sprain.  The examiners should review the claims file and note that review in the report.  The examiners should ensure that all indicated tests and studies are conducted, to include range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing.  In reporting the results of range of motion testing, the examiners should identify any objective evidence of pain.  The examiners should set forth all objective findings, particularly the current severity of symptoms, and provide a complete rationale for all conclusions.

3.  Then, readjudicate the claim, with consideration of all of the evidence added to the claims file since the issuance of the September 2016 supplemental statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


